                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 1 of 15



                                         MARK G. TRATOS, ESQ.
                                     1   Nevada Bar No. 1086
                                         tratosm@gtlaw.com
                                     2   SHAUNA L. NORTON, ESQ.
                                         Nevada Bar No. 11320
                                     3   nortons@gtlaw.com
                                         BETHANY L. RABE, ESQ.
                                     4   Nevada Bar No. 11691
                                         rabeb@gtlaw.com
                                     5   GREENBERG TRAURIG, LLP
                                         10845 Griffith Peak Dr.
                                     6   Suite 600
                                         Las Vegas, Nevada 89135
                                     7   Telephone: (702) 792-3773
                                         Facsimile: (702) 792-9002
                                     8   Counsel for Plaintiffs
                                     9
                                                                        UNITED STATES DISTRICT COURT
                                    10
                                                                             DISTRICT OF NEVADA
                                    11
                                          VLADIMIR KUSH, an individual; and              Case No.:
                                    12    KUSH FINE ARTS LAS VEGAS,
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP




                                          INC., a Nevada corporation,
   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13                                                       COMPLAINT
                                                          Plaintiffs,
                                    14
                                          v.
                                    15
                                          ARIANA GRANDE-BUTERA, p/k/a
                                    16    ARIANA GRANDE , an individual;
                                          UNIVERSAL MUSIC GROUP
                                    17    RECORDINGS, INC., a/k/a UMG                        JURY TRIAL DEMANDED
                                          RECORDINGS, INC., a Delaware
                                    18    corporation; DAVE MEYERS, an
                                          individual; NATHAN SCHERRER, an
                                    19    individual; FREENJOY, INC. a
                                          California corporation;
                                    20
                                                          Defendants.
                                    21

                                    22

                                    23           For their complaint against Defendants ARIANA GRANDE-BUTERA, p/k/a ARIANA

                                    24   GRANDE, an individual; UNIVERSAL MUSIC GROUP RECORDINGS, INC., a/k/a UMG

                                    25   RECORDINGS, INC. (“UMG”), a Delaware corporation; DAVE MEYERS, an individual;

                                    26   NATHAN SCHERRER, an individual; FREENJOY INC. (“Freenjoy”), a California corporation

                                    27   (collectively, “Defendants”), Plaintiffs Vladimir Kush and Kush Fine Arts Las Vegas, Inc.

                                    28   (“Plaintiffs”) hereby complain and alleges as follows:
                                                                                         Page 1
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 2 of 15




                                     1                                          NATURE OF ACTION
                                     2           This is an action for copyright infringement, vicarious copyright infringement, contributory
                                     3   copyright infringement, falsification and removal of copyright management information, false
                                     4   endorsement/association, violations of Nevada’s Deceptive Trade Practices Act, and unjust
                                     5   enrichment based on the use of Plaintiffs’ imagery without permission in a music video (the
                                     6   “Infringing Video”). Plaintiffs seek damages, attorneys’ fees, costs, and preliminary and permanent
                                     7   injunctive relief.
                                     8                                             JURISDICTION
                                     9           1.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.
                                    10   §§1331 and 1338(a) and (b). This Court has supplemental jurisdiction over Plaintiffs’ state law
                                    11   claims pursuant to 28 U.S.C. § 1367(a).
                                    12
10845 Griffith Peak Dr. Suite 600




                                                 2.       This Court has personal jurisdiction over Defendants because each Defendant has
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   continuous and systematic contacts with Nevada, regularly transacts business in Nevada, has
                                    14   committed a tortious act in Nevada, and/or has committed a tortious act causing damage to Plaintiffs
                                    15   in Nevada.
                                    16           3.       Venue is proper in the United States District Court for the District of Nevada under
                                    17   28 U.S.C. § 1391(b). Venue lies in the unofficial Southern Division of this Court.
                                    18                                                 PARTIES
                                    19           4.       Plaintiff Vladimir Kush is a world-renowned visual artist, with a career spanning
                                    20   multiple decades. While his formal training was in Russia, he immigrated to the United States in
                                    21   1990. Mr. Kush is a U.S. citizen and lives in Las Vegas, where two of his children were born. His
                                    22   art, in the style of Metaphorical Realism, is instantly recognizable and has been exhibited all over the
                                    23   world. He has fine art galleries in California and Hawaii, and two galleries in Las Vegas, Nevada,
                                    24   where he sells originals and limited edition reproductions, sculptures, art books of his works, and his
                                    25   jewelry. He also displays some of his work on webpages, including www.vladimirkush.com and
                                    26   www.metaphoricalrealism.com. His art is widely accessible via the Internet through various blogs
                                    27   and websites, and in books such as Metaphorical Journey. Plaintiff Kush Fine Arts Las Vegas Inc.
                                    28   is a Nevada corporation that operates Mr. Kush’s art business.
                                                                                          Page 2
                                         LV 421270356v5
                                            Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 3 of 15




                                     1              5.    Defendant Ariana Grande-Butera, p/k/a Ariana Grande, is a famed singer and
                                     2   songwriter. She has met with extraordinary commercial success, with numerous number one songs
                                     3   and albums. In 2018, she was named Billboard’s Woman of the Year, joining the ranks of such past
                                     4   recipients as Madonna, Lada Gaga, and Taylor Swift.
                                     5              6.    Defendant Universal Music Group Recordings, Inc., a/k/a UMG Recordings, Inc.,
                                     6   (“UMG”) is a major record label, headquartered in Santa Monica, California but transacting business
                                     7   all over the world. Defendant Republic Records is a division of UMG Recordings. The copyright in
                                     8   the Infringing Video is purportedly owned by “Republic Records, a Division of UMG Recordings,
                                     9   Inc.”
                                    10              7.    Defendant Dave Meyers is an individual and the director of the Infringing Video. He
                                    11   is a well-known director who has previously directed a number of Ms. Grande’s music videos,
                                    12
10845 Griffith Peak Dr. Suite 600




                                         including “No Tears Left to Cry,” a nominee for the MTV Video Music Award for 2018 Video of
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   the Year.
                                    14              8.    Defendant Nathan Scherrer is an individual and the producer of the Infringing Video.
                                    15   Mr. Scherrer has created a highly successful career producing music videos for various celebrity
                                    16   artists.
                                    17              9.    Defendant Freenjoy Inc. (“Freenjoy”) is a production company owned by Defendant
                                    18   Nathan Scherrer, and is the production company associated with the Infringing Video.
                                    19              10.   There may be additional persons or entities who participated in, facilitated,
                                    20   encouraged, had authority over, or had a financial stake in the infringement and actions described
                                    21   herein. Plaintiffs reserve the right to add parties as the case proceeds and additional information is
                                    22   uncovered.
                                    23                             ALLEGATIONS COMMON TO ALL COUNTS
                                    24   Mr. Kush Creates the Works and Obtains Copyright Registrations
                                    25              11.   Mr. Kush is a professional artist. He creates drawings, paintings, sculptures, and
                                    26   jewelry because art is his lifelong passion, but art is also how he makes his living: he sells original
                                    27   drawings, paintings, sculptures, jewelry, books, and apps, as well as authorized limited edition
                                    28   reproductions, to collectors. He also licenses his work to those who seek to use it for other purposes.
                                                                                         Page 3
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 4 of 15




                                     1   The images created by Mr. Kush have been reproduced on numerous book covers, as well as music
                                     2   albums, and have won international contests.
                                     3            12.     In 1999 and 2000, Plaintiffs obtained copyright registrations for two of Mr. Kush’s
                                     4   paintings entitled “The Candle” and “The Candle 2” (collectively, the “Works”).
                                     5            13.     The Candle 2 is a Metaphorical fine art painting depicting the silhouette of a woman
                                     6   with raised arms as the wick in the center of the flame of a candle, against a bluish sky with clouds.
                                     7   The light of the flame radiates outward in lines of light, the clouds form a centering ring of sorts
                                     8   around the flame, and the image is set against a pastel palette of colors, including blues, yellows, and
                                     9   oranges. The Candle 2 is very similar to The Candle. The Candle and The Candle 2 are displayed
                                    10   below:
                                    11

                                    12
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23            14.     Plaintiffs maintain a publicly-available website where fans and prospective buyers

                                    24   can learn about Mr. Kush, find gallery locations, purchase Mr. Kush’s books, and generally follow

                                    25   Mr. Kush’s doings.

                                    26            15.     The website, www.vladimirkush.com, includes a section where interested buyers can

                                    27   browse available editions of his work. The Candle is displayed on Plaintiffs’ website accompanied

                                    28   by text describing the painting’s spiritual roots: “…a woman holds the torch of the spiritual light
                                                                                          Page 4
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 5 of 15




                                     1   dispersing the dark night of ignorance. Inspired by spiritual passion she turns herself to the invisible
                                     2   forces of the cosmos controlling the elements on Earth.”
                                     3            16.     The image, as it appears on Plaintiffs’ website, is as follows:
                                     4

                                     5

                                     6

                                     7

                                     8

                                     9

                                    10

                                    11

                                    12
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13

                                    14

                                    15

                                    16            17.     The Candle also appears on www.metaphoricalrealism.com.            There, the image

                                    17   contains a watermark with a copyright notice: © VLADIMIR KUSH ALL RIGHTS RESERVED, as

                                    18   well the web addresses for both of Plaintiffs’ websites. The images on both websites have Mr.

                                    19   Kush’s signature visible in the lower right hand corner of the painting.

                                    20            18.     The Candle also appears in Mr. Kush’s book entitled “Metaphorical Journey.” This

                                    21   book is widely available to the general public for purchase; 22,000 copies have been printed.

                                    22   Defendants Appropriate Mr. Kush’s Art for Their Infringing Video

                                    23            19.     In the summer of 2018, Ms. Grande released a sensual song entitled “God is a

                                    24   Woman.” The song was a hit, spending 22 weeks on the Billboard Hot 100 chart, reaching number

                                    25   eight.

                                    26            20.     Defendants created a music video to promote “God is a Woman” (the “Infringing

                                    27   Video”). The Infringing Video features Ms. Grande depicted in scenarios with religious or godlike

                                    28   figures, such as in an altered version of the Michelangelo painting The Creation of Adam, the she-
                                                                                            Page 5
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 6 of 15




                                     1   wolf suckling Romulus and Remus, and part of the three-headed dog Cerberus. Among other
                                     2   scenarios, Ms. Grande is also depicted circling her hips inside a galaxy, dancing in a gospel choir,
                                     3   and walking a tightrope holding balloons that are actually planets.
                                     4           21.      One of the scenarios depicted, which appears in three different portions of the four-
                                     5   minute video, is Ms. Grande dancing inside the flame of a candle. This depiction of Ms. Grande is
                                     6   strikingly similar to Plaintiffs’ copyrighted Works, using the silhouette of Ms. Grande as the
                                     7   replacement of the woman as the wick in the candle .
                                     8           22.      While there are many ways to depict a woman dancing in the wick of a candle – even
                                     9   with a heavenly background – Defendants clearly copied Mr. Kush’s expression of this idea.
                                    10   Specifically, Defendants chose to use the same color palette, the same background of a cloudy sky,
                                    11   the same ring effect of the clouds around the flame, the same light beams radiating from the flame,
                                    12
10845 Griffith Peak Dr. Suite 600




                                         and the same color candle, light fading to dark. The area around the feet of the woman/wick is also
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   bright light.    The minor differences of the angle of the viewer does not change the viewers’
                                    14   impression that the imagery is nearly identical. Defendants’ depiction is as follows:
                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25
                                                 23.      The Infringing Video currently has nearly 200,000,000 views. The video can be seen
                                    26
                                         on YouTube at https://www.youtube.com/watch?v=kHLHSlExFis.
                                    27

                                    28
                                                                                          Page 6
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 7 of 15




                                     1   Defendants Did Not Obtain Permission…Again.
                                     2           24.      Defendants did not obtain permission from Plaintiffs to recreate Plaintiffs’ painting(s)
                                     3   in the Infringing Video.
                                     4           25.      In fact, Mr. Kush was shocked to learn of the use of his Works, which he discovered
                                     5   when he learned of an online article discussing the scenes from the Infringing Video. See, e.g.,
                                     6   https://www.popsugar.com/entertainment/photo-gallery/45047895/image/45047948/Flame.
                                     7           26.      Unfortunately, this appears to be a growing pattern for certain Defendants. Defendant
                                     8   Freenjoy (of which Defendant Scherrer is president) and Defendant Director Dave Meyers were sued
                                     9   in 2018 by another well-known visual artist, Lina Iris Viktor, for copying her distinctive paintings
                                    10   and using them without permission in a music video. See Viktor v. Lamar, 1:18-cv-01554-PAE,
                                    11   ECF No. 1 (S.D.N.Y. February 20, 2018).
                                    12
10845 Griffith Peak Dr. Suite 600




                                                 27.      As in this case, the paintings at issue were available for viewing online on the artist’s
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   webpage and at various galleries. As in this case, the images used in the music video are nearly
                                    14   identical to the work of a fine artist (artist’s image on the left, music video image on the right,
                                    15   excerpted from ECF No. 1, 1:18-cv-01554-PAE).
                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                           Page 7
                                         LV 421270356v5
                                              Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 8 of 15




                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8

                                     9

                                    10            28.     Notably, all of the named Defendants would have been on notice of the copyright
                                    11   lawsuit against Mr. Meyers and Freenjoy at the time they were making the video for “God is a
                                    12
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP




                                         Woman,” as the Viktor lawsuit was publicly filed in early 2018.
   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13            29.     Likewise, Defendant Scherrer was the producer of world-renowned singer Beyoncé’s
                                    14   Formation music video, for which he won numerous accolades, including a Grammy and three MTV
                                    15   Video Music Awards. That video was the subject of a copyright infringement lawsuit in which it
                                    16   was alleged that the song Formation incorporated audio from a New Orleans performance comedian,
                                    17   music artist, and MC named Anthony Barré (p/k/a Messy Mya) without permission. See Estate of
                                    18   Anthony Barré v. Beyoncé Knowles Carter, et seq., 2:17-cv-01057-NJB-MBN, ECF No. 1, 2 (Filed
                                    19   Feb. 6, 2017). The defendants in that lawsuit defended in part by alleging that the infringing audio
                                    20   snippets from Mr. Barré’s work appeared only in the music video, and as such, the court should
                                    21   dismiss any defendants without a connection to the music video. See id., 2:17-cv-01057-NJB-MBN,
                                    22   ECF No. 50-1. The court denied the motion to dismiss the copyright infringement, Lanham Act, and
                                    23   unfair trade practices claims (as to those defendants and on the substantive arguments), 1 but it is
                                    24   worth noting that the infringing content was apparently added to the song as part of the music video
                                    25   that Defendant Scherrer produced.
                                    26

                                    27
                                         1
                                             See Estate of Barré v. Carter, 272 F.Supp.3d 906 (E.D. La. 2017).
                                    28
                                                                                          Page 8
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 9 of 15




                                     1             30.    All named Defendants would have been on notice of this lawsuit as well, as it was
                                     2   publicly filed in 2017.
                                     3             31.    Defendants have profited from the unauthorized use of Plaintiffs’ Works as an
                                     4   integral part of Defendants’ music video.
                                     5                                       FIRST CLAIM FOR RELIEF
                                     6                       Direct Copyright Infringement Under 17 U.S.C. § 501 et seq.
                                     7             32.    Plaintiffs incorporate the allegations in the preceding paragraphs as if fully set forth
                                     8   herein.
                                     9             33.    Plaintiffs own a valid copyright in and to the Works.
                                    10             34.    The Works constitute copyrightable subject matter, as they are works within the
                                    11   meaning of Section 102(a) of the Copyright Act of 1976 (“The Copyright Act”).
                                    12
10845 Griffith Peak Dr. Suite 600




                                                   35.    The Works are original works of authorship fixed in a tangible medium of expression
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   from which they can be perceived, as they are works of visual art.            Plaintiffs have taken all
                                    14   reasonable steps necessary to protect the copyrights, including obtaining U.S. Copyright
                                    15   Registrations for the Works, Registration Nos. VA 999-874 and VA 1-039-181.
                                    16             36.    Defendants had access to the Works via Plaintiffs’ publicly available website or
                                    17   elsewhere on the Internet, and/or the publicly available book Metaphorical Journey, and
                                    18   appropriated the original expression therefrom, including specific expressive elements and the total
                                    19   concept and feel of the Works. Additionally, the images have been available for purchase as limited
                                    20   editions in the Kush Fine Art Galleries over many years.
                                    21             37.    Without the knowledge, approval, or consent of Plaintiffs, Defendants willfully
                                    22   infringed Plaintiffs’ copyright and continue to do so by reproducing, copying, duplicating,
                                    23   displaying, distributing, altering, creating a derivative work, and/or otherwise using Plaintiffs
                                    24   copyrighted Works for Defendants’ own commercial purposes via the Infringing Video, which is
                                    25   strikingly or substantially similar to the Works.
                                    26             38.    Defendants’ unlawful activities violate Plaintiffs’ exclusive rights under the
                                    27   Copyright Act and constitute willful and intentional infringement.
                                    28             39.    Such infringement has caused harm, and continues to cause harm to Plaintiffs.
                                                                                             Page 9
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 10 of 15




                                     1             40.    As a direct and proximate result of Defendants’ copyright infringement, Plaintiffs
                                     2   have suffered monetary damages and irreparable injury to their business, reputation, and goodwill.
                                     3             41.    Plaintiffs have complied in all respects with the statutory requirements for the
                                     4   creation and enforcement of Mr. Kush’s copyright in the copyrighted Work; therefore, Plaintiffs are
                                     5   entitled to an award of statutory damages for Defendants’ infringement. In the alternative, Plaintiffs
                                     6   are entitled to an award of actual damages and Defendants’ profits.
                                     7             42.    Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                     8   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                     9   attorneys’ fees and costs incurred in connection herewith.
                                    10                                      SECOND CLAIM FOR RELIEF
                                    11                                     Vicarious Copyright Infringement
                                    12
10845 Griffith Peak Dr. Suite 600




                                                   43.    Plaintiffs incorporate by reference all of the above allegations as if fully restated
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   herein.
                                    14             44.    Defendants, and each of them, obtained a direct financial benefit from their infringing
                                    15   activity.
                                    16             45.    Defendants, and each of them, collaborated on the Infringing Video and had the right
                                    17   and ability to supervise or control the infringing activity of one another.
                                    18             46.    Defendants, and each of them, failed to exercise that right or ability, resulting in
                                    19   damages to Plaintiff.
                                    20             47.    Defendants’ unlawful activities violate Plaintiffs’ exclusive rights under the
                                    21   Copyright Act and constitute willful and intentional infringement.
                                    22             48.    Such infringement has caused harm, and continues to cause harm to Plaintiffs.
                                    23             49.    As a direct and proximate result of Defendants’ copyright infringement, Plaintiffs
                                    24   have suffered monetary damages and irreparable injury to their business, reputation, and goodwill.
                                    25             50.    Plaintiffs have complied in all respects with the statutory requirements for the
                                    26   creation and enforcement of Mr. Kush’s copyright in the copyrighted Work; therefore, Plaintiffs are
                                    27   entitled to an award of statutory damages for Defendants’ infringement. In the alternative, Plaintiffs
                                    28   are entitled to an award of actual damages and Defendants’ profits.
                                                                                          Page 10
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 11 of 15




                                     1             51.    Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                     2   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                     3   attorneys’ fees and costs incurred in connection herewith.
                                     4                                       THIRD CLAIM FOR RELIEF
                                     5                                   Contributory Copyright Infringement
                                     6             52.    Plaintiffs incorporate by reference all of the above allegations as if fully restated
                                     7   herein.
                                     8             53.    Defendants, and each of them, knew or should have known of the infringing activity.
                                     9             54.    Defendants, and each of them, intentionally contributed to the infringing activity via
                                    10   their collaboration on the Infringing Video.
                                    11             55.    Defendants’ unlawful activities violate Plaintiffs’ exclusive rights under the
                                    12
10845 Griffith Peak Dr. Suite 600




                                         Copyright Act and constitute willful and intentional infringement.
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13             56.    Such infringement has caused harm, and continues to cause harm to Plaintiffs.
                                    14             57.    As a direct and proximate result of Defendants’ copyright infringement, Plaintiffs
                                    15   have suffered monetary damages and irreparable injury to their business, reputation, and goodwill.
                                    16             58.    Plaintiffs have complied in all respects with the statutory requirements for the
                                    17   creation and enforcement of Mr. Kush’s copyright in the copyrighted Work; therefore, Plaintiffs are
                                    18   entitled to an award of statutory damages for Defendants’ infringement. In the alternative, Plaintiffs
                                    19   are entitled to an award of actual damages and Defendants’ profits.
                                    20             59.    Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                    21   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                    22   attorneys’ fees and costs incurred in connection herewith.
                                    23                                     FOURTH CLAIM FOR RELIEF
                                    24                    Falsification and Removal of Copyright Management Information
                                    25                                        Pursuant to 17 U.S.C. § 1202
                                    26             60.    Plaintiffs incorporate by reference all of the above allegations as if fully restated
                                    27   herein.
                                    28
                                                                                          Page 11
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 12 of 15




                                     1             61.    By engaging in the conduct described herein, Defendants knowingly, and with the
                                     2   intent to induce, enable, facilitate, or conceal copyright infringement, provided copyright
                                     3   management information that is false, and/or distributed copyright management information that is
                                     4   false, specifically, by affixing to the Infringing Video a copyright notice designating the copyright
                                     5   owner as “Republic Records, a Division of UMG Recordings, Inc.”
                                     6             62.    The Works contain copyright management information, specifically, Plaintiff Kush’s
                                     7   signature, which identifies him as the author of the Works.
                                     8             63.    By engaging in the conduct described herein, Defendants, without the authority of
                                     9   Plaintiffs or the law, intentionally removed Plaintiff Kush’s copyright management information from
                                    10   the Works when they were appropriated for use in the Infringing Video, and distributed and/or
                                    11   publicly performed the Works, knowing that copyright management information had been removed
                                    12
10845 Griffith Peak Dr. Suite 600




                                         without the authority of Plaintiffs or the law, and knowing that it would induce, enable, facilitate, or
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   conceal an infringement of Plaintiffs’ rights.
                                    14             64.    As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
                                    15   monetary damages and irreparable injury to their business, reputation, and goodwill.
                                    16             65.    Plaintiffs are entitled to damages pursuant to 17 U.S.C. § 1203.
                                    17             66.    Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                    18   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                    19   attorneys’ fees and costs incurred in connection herewith.
                                    20                                       FIFTH CLAIM FOR RELIEF
                                    21                     False Association/Endorsement Pursuant to 15 U.S.C. § 1125(a)
                                    22             67.    Plaintiffs incorporate by reference all of the above allegations as if fully restated
                                    23   herein.
                                    24             68.    Plaintiffs’ distinctive imagery is instantly recognizable among members of the public,
                                    25   who closely associate the same with renowned visual artist Plaintiff Vladimir Kush.
                                    26             69.    Defendants’ intentional and willful use in commerce of Plaintiffs’ well-known and
                                    27   recognizable imagery in their music video constitutes a false designation of origin and/or a false or
                                    28   misleading description or representation of fact, which is likely to cause confusion, cause mistake, or
                                                                                          Page 12
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 13 of 15




                                     1   deceive as to affiliation, connection, or association with Plaintiffs, or as to the origin, sponsorship, or
                                     2   approval of Defendants’ services or commercial activities by Plaintiffs.
                                     3             70.      As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
                                     4   monetary damages and irreparable injury to their business, reputation, and goodwill.
                                     5             71.      Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                     6   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                     7   attorneys’ fees and costs incurred in connection herewith.
                                     8                                          SIXTH CLAIM FOR RELIEF
                                     9                       Violations of Nevada Deceptive Trade Practices Statute, NRS 598
                                    10             72.      Plaintiffs incorporate by reference all of the above allegations as if fully restated
                                    11   herein.
                                    12
10845 Griffith Peak Dr. Suite 600




                                                   73.      Defendants engaged deceptive trade practices pursuant to Nevada law by engaging in
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   the conduct outlined herein via violation of NRS 598, including the following:
                                    14                   a. Defendants engaged in deceptive trade practices pursuant to Nevada law where, in the
                                    15                      course of their businesses or occupations, they knowingly made a false representation
                                    16                      as to the source, sponsorship, or approval of goods or services.
                                    17                   b. Defendants engaged in deceptive trade practices pursuant to Nevada law where, in the
                                    18                      course of their businesses or occupations, they knowingly made a false representation
                                    19                      as to affiliation, connection, association with or certification by Plaintiffs.
                                    20                   c. Defendants engaged in deceptive trade practices pursuant to Nevada law where, in the
                                    21                      course of their businesses or occupations, they knowingly made a false representation
                                    22                      as to the sponsorship, approval, status, affiliation or connection of Plaintiffs
                                    23                      therewith.
                                    24             74.      As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
                                    25   monetary damages and irreparable injury to their business, reputation, and goodwill.
                                    26             75.      Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                    27   suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
                                    28   attorneys’ fees and costs incurred in connection herewith.
                                                                                              Page 13
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 14 of 15




                                     1                                      SEVENTH CLAIM FOR RELIEF
                                     2                                               Unjust Enrichment
                                     3             76.    Plaintiffs incorporate by reference all of the above allegations as if fully restated
                                     4   herein.
                                     5             77.    Defendants wrongfully used Plaintiffs’ work to profit from and make considerable
                                     6   sums of money for themselves, which they retained.
                                     7             78.    Defendants have been and continue to be unjustly enriched by the association with
                                     8   Plaintiffs.
                                     9             79.    As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
                                    10   monetary damages and irreparable injury to their business, reputation, and goodwill.
                                    11             80.    Defendants’ conduct has made it necessary for Plaintiffs to retain counsel to file this
                                    12
10845 Griffith Peak Dr. Suite 600




                                         suit and otherwise enforce their rights, and as such, Plaintiffs are entitled to recover reasonable
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13   attorneys’ fees and costs incurred in connection herewith.
                                    14                                            PRAYER FOR RELIEF
                                    15             WHEREFORE, Plaintiffs respectfully pray that the Court grant the following relief:
                                    16             A.     A declaration that Defendants have infringed Plaintiffs’ copyright in the copyrighted
                                    17                    Works;
                                    18             B.     A preliminary and permanent injunction prohibiting Defendants, their respective
                                    19                    officers, agents, servants, employees and/or all persons acting in concert or
                                    20                    participation with them, or any of them, from utilizing the Works in any manner
                                    21                    whatsoever, including distribution or display of the Infringing Video;
                                    22             C.     An award of actual, compensatory, consequential, special, statutory, and/or punitive
                                    23                    damages in an amount to be determined at trial;
                                    24             D.     An award of attorneys’ fees and costs pursuant to the Copyright Act;
                                    25             E.     An award of damages pursuant to NRS 41.600 and NRS 598, including attorneys’
                                    26                    fees and costs;
                                    27             F.     An award of interest as permitted by law; and
                                    28             G.     All other relief to which Plaintiffs are entitled.
                                                                                            Page 14
                                         LV 421270356v5
                                           Case 2:19-cv-00186-GMN-VCF Document 1 Filed 01/31/19 Page 15 of 15




                                     1           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury.
                                     2           DATED: this 31st day of January, 2019.
                                     3
                                                                                          GREENBERG TRAURIG, LLP
                                     4

                                     5                                                    /s/ Mark G. Tratos
                                                                                          Mark G. Tratos (NV Bar No. 1086)
                                     6                                                    Shauna L. Norton (NV Bar No. 11320)
                                                                                          Bethany L. Rabe (NV Bar No. 11691)
                                     7                                                    10845 Griffith Peak Drive, Suite 600
                                                                                          Las Vegas, Nevada 89135
                                     8
                                                                                          Counsel for Plaintiffs
                                     9

                                    10

                                    11

                                    12
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                         Page 15
                                         LV 421270356v5
